Citation Nr: 1721973	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-05 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The November 2009 rating decision, in relevant part, granted service connection for migraine headaches and assigned a 30 percent rating, effective July 16, 2009.  The rating decision also determined that new and material evidence had not been received to reopen the claim of service connection for a right ankle disability.  

The October 2013 rating decision denied service connection for a heart disability.  

The Veteran testified before a VA Decision Review Officer (DRO) at a June 2010 hearing conducted at the RO.  In April 2016, the Veteran testified before the undersigned at a Board hearing in Waco, Texas.  A transcript of both hearings have been associated with the claims file and reviewed.  

This case was previously before the Board in July 2016.  At that time, the claim of service connection for a right ankle disability was reopened and the appeal was remanded for further development.  In August 2016, based on an in-person examination and review of the relevant medical records, a VA examiner opined that the Veteran does not have a heart disability and provided an adequate rationale in support of his conclusion.  As the Board finds that the evidence does not demonstrate a current heart disorder for the reasons set forth below, the August 2016 examiner did not need to address whether a heart disability was caused or aggravated by service-connected hypertension.  Accordingly, the Board finds that there has been substantial compliance with the July 2016 Remand directives and no further action is required in that regard.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence weighs against finding a heart disability during the period on appeal.  

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to an initial disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As to the claim for service connection for a heart disability, VA met its duty to notify with a June 2013 letter, prior to adjudication of his claim.  Thus, no additional notice is required as to that claim.

In February 2007, prior to adjudication of his claim for service connection for migraine headaches, the RO sent the Veteran a letter that satisfied its duty to notify.  Service connection was granted, and the claim for an increased initial rating is a downstream issue.  When the original claim was granted, the notice requirements were fulfilled; no further notice is necessary.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was afforded VA examinations in August 2009, October 2009, and October 2013.  In July 2016 the Board remanded to afford the Veteran new VA examinations.  The Veteran was given a VA examination in August 2016 for his claims relating to a heart disability and migraine headaches.  There is no assertion or indication that the August 2016 VA examination and associated opinion regarding the heart disorder claim is inadequate.  To the contrary, the opinion addresses the relevant evidence and provides a satisfactory rationale for its conclusion.  

The Veteran argues that the August 2016 examination for migraine headaches was inadequate.  As the Board is granting the claim for an increased rating and assigning the maximum schedular rating available for migraine headaches, any deficiency in the examination would not prejudice the Veteran and therefore that contention need not be discussed.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including cardiovascular-renal disease, will be considered incurred in service if manifest to a degree of 10 percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a heart disability have not been met.  The Veteran has claimed entitlement to service connection for a heart disability, to include mild ischemia of the mild anteroseptal wall and basal inferior wall territories, coronary artery disease, and congestive heart failure.  However, the weight of the competent and probative evidence is against finding a heart disability during the period on appeal.  

The weight of the competent and probative evidence is against finding that the Veteran has ischemic heart disease (IHD).  A stress test performed in July 1999 was negative for ischemia at an adequate workload.  08/02/2002 VBMS, Medical-Government No. 4, p. 36.  A February 2008 myocardial perfusion imaging study revealed no evidence of myocardial ischemia.  11/26/2012 VBMS, Medical-Government No. 1, p. 3.  Although a July 2011 exercise cardiolite stress test showed mild ischemia of the mid anteroseptal wall and basal inferior wall territories, the clinician noted that the test was overall negative for ischemia.  10/26/2012 VBMS, Medical-Non-Government, p. 1.  In October 2013 and August 2016, VA examiners opined that the Veteran's medical records do not demonstrate ischemia.  10/08/2013 VBMS, VA Exam, pp. 7-8, 15; 08/30/2016 VBMS, VA Exam (Heart DBQ), p. 2.  The August 2016 VA examiner explained that the Veteran's mild ischemia of the mid anteroseptal wall and basal inferior wall territories found in July 2011 relate to minor perfusion study findings and do not constitute a clinical diagnosis.  In this regard, the August 2016 VA examiner noted that left ventricular ejection fraction was within normal limits.  08/30/2016 VBMS, VA Exam (Heart DBQ), pp. 1-2.  The Board finds the aforementioned medical evidence to be competent, credible, and highly probative and deserving of weight, as it is supported by consideration of the pertinent facts, application of medical principles, and an explanation/rationale.  Accordingly, the Board finds that the Veteran does not have IHD during the period on appeal.  

The weight of the competent and probative evidence is against finding congestive heart failure during the period on appeal.  In October 2013, a VA examiner noted that the Veteran currently has or had previously been diagnosed with congestive heart failure, and noted the date of diagnosis as unspecified.  10/08/2013 VBMS, VA Exam, pp. 1-2.  The examiner did not provide support for finding a current or previous diagnosis of congestive heart failure.  The examiner noted that the Veteran had not had any episodes of acute congestive heart failure in the past year, nor had he been admitted for treatment for congestive heart failure.  Id. at 3.  The Veteran's extensive medical records were otherwise absent of a diagnosis of congestive heart failure.  In August 2016, a different VA examiner found that the Veteran has not had congestive heart failure.  08/30/2016 VBMS, VA Exam (Heart DBQ), p. 2.  The August 2016 VA examiner supported his conclusion with a thorough review of the Veteran's relevant medical history and explanation/rationale, which included the fact that the minimal findings on the 2011 perfusion study were insufficient to limit cardiac output.  The examiner also noted that the cardiac status has a negligible effect upon exertional levels or symptoms of dyspnea.  See id. at 1-6.  For these reasons, the Board assigns more probative weight to the August 2016 VA examiner's finding of no congestive heart failure than the October 2013 VA examiner's contrary finding.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, the Board finds that the Veteran does not have congestive heart failure during the period on appeal.  

Given the above, the weight of the competent and probative evidence is against finding that the Veteran has coronary artery disease.  An October 2013 VA examiner found that there Veteran had never been diagnosed with coronary artery disease.  10/08/2013 VBMS, VA Exam, p. 1.  The evidence of record does not show a diagnosis of coronary artery disease.  The Board finds the VA examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by consideration of the pertinent medical records.  Accordingly, the Board finds that the Veteran does not have coronary artery disease during the period on appeal.  

The weight of the competent and probative evidence is against finding that the Veteran has a heart disability other than those disorders previously discussed.  The August 2016 VA examiner opined that the Veteran does not have a heart disability during the period on appeal.  08/30/2016 VBMS, VA Exam (Heart DBQ), p. 1.  The examiner set forth the relevant medical history and provided a detailed rationale based on the medical evidence reviewed.  Id. at 1-5.  The Board finds the VA examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by consideration of the pertinent facts, application of medical principles, and an explanation/rationale.  The evidence of record does not contain a diagnosis of a heart disorder other than those previously discussed.  Accordingly, the Board finds that the Veteran does not have a heart disability during the period on appeal.  

Without competent evidence of a diagnosis of a heart disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Thus, the Board will not discuss service connection for chronic diseases set forth in 38 C.F.R. § 3.309(a) or service connection secondary to hypertension, as such issues are rendered moot.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Increased Initial Rating 
 
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses, including migraine headaches.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

The Veteran's service-connected migraine headaches were assigned an initial rating of 30 percent, effective July 16, 2009, under Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 50 percent, but no higher, is warranted for migraine headaches.  

In an August 2009 VA examination, the Veteran reported experiencing one to two prostrating migraines per month, requiring him to lie down in a dark room for 10 hours.  The examiner found the migraines to result in a moderate to severe impact on the Veteran's usual occupation and daily activities.  08/14/2009 VBMS, VA Exam, pp. 2-3.  An October 2009 VA examiner noted migraine headaches occurring once a month to every two months, with each migraine headache lasting three to four hours and resulting in no function until the migraine has passed.  10/21/2009 VBMS, VA Exam, p. 7.  

In a November 2009 statement, the Veteran reported experiencing one to two migraines per week, forcing him to lie down and do nothing for four to five hours.  The Veteran also reported that the impact of his migraine headaches forced him to quit his position at VA in May 2007.  11/16/2009 VBMS, NOD.  

At a June 2010 DRO hearing, the Veteran testified to experiencing one to two migraines per week, incapacitating him for five hours each time.  06/14/2010 VBMS, Hearing Testimony, p. 3.  In an April 2016 Board hearing, the Veteran testified to experiencing very prostrating migraines three to four times per week, requiring him to lie down in a dark room until the headache passes.  04/19/2016 VBMS, Hearing Testimony, pp. 20-22.  The Veteran also testified to his arrangement with his supervisor that permits him to leave work when a migraine is coming on, but also stating that he would be unable to continue working without such an arrangement.  Id. at 21-22.  

In August 2016, a VA examiner noted that the Veteran has prostrating attacks once every month that do not result in severe economic adaptability.  However, the examiner also noted that the Veteran is forced to miss about 1.5 days of work per week due to migraine headaches.  08/30/2016 VBMS, VA Exam (Headaches DBQ).  

In October 2016, the Veteran stated that the August 2016 VA examiner misrepresented his reports regarding the frequency of prostrating attacks.  The Veteran claimed that he advised the August 2016 VA examiner that he experiences two to three prostrating attacks per week, and that he is forced to lie in a dark room for four to five hours each time he experiences such an attack.  10/28/2016 VBMS, Correspondence No. 2.  The Veteran's report was corroborated by a statement from his spouse, where she stated that at least two to three times per week she comes home for lunch and finds the Veteran lying down in their bedroom in the dark.  10/28/2016 VBMS, Buddy Statement No. 1.  The Board finds the statements of the Veteran and his spouse to be credible.  

The Board acknowledges that the frequency of the Veteran's prostrating attacks appears to have increased during the period on appeal.  However, affording him the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether he has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the entire period on appeal.  Accordingly, an initial rating of 50 percent is warranted, which is the maximum schedular rating permitted for migraine headaches.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.97.  





ORDER

Service connection for a heart disability is denied.

An initial disability rating of 50 percent for migraine headaches is granted.


REMAND

The Board finds that a remand on the remaining right ankle claim is necessary to ensure that due process is followed and that there is a complete record upon which to decide that issue.  Specifically, a remand is necessary to obtain an addendum opinion as to the etiology of the right ankle disorder that properly considers the lay testimony regarding the Veteran's in-service injury.  

In August 2016, a VA examiner opined that it is less likely than not that the Veteran's right ankle disorder was incurred in or otherwise related to his period of active service.  In support of his opinion, the examiner relied upon service treatment records showing only that he scraped his right calf and sustained a small calf area abrasion on June 10, 1984.  08/30/2016 VBMS, VA Exam (Medical Opinion DBQ).  

The Veteran has attested to the fact that in June 1984, an incident involving a Howitzer threw him 15 feet and the firing mechanism hit his ankle, causing the Veteran to be placed on crutches for seven days.  04/19/2016 VBMS, Hearing Testimony, pp. 4-5; 10/28/2016 VBMS, Correspondence No. 2.  The Veteran has submitted lay statements from servicemen present during the June 1984 incident.  C.D., who states that he was a medic at Fort Stewart during the relevant period, remembers that as a result of the in-service incident, 10 soldiers, including the Veteran, were transported to Winn Army Community Hospital for treatment.  C.D. stated that the Veteran had a scrape on his right calf and sustained small right calf abrasion, but that he also noticed that the boot on the right foot had a rip at the ankle and that the Veteran was in a great deal of pain.  C.D. believed the Veteran injured his calcaneal tendon and anterior talofibular ligament of the right ankle.  10/28/2016 VBMS, Buddy Statement No. 3.  

The AOJ should obtain an addendum opinion as to the etiology of the Veteran's right ankle disorder that properly considers the relevant lay evidence.  

Additionally, arthritis of the right ankle is listed as a current problem in the Veteran's VA medical records.  10/20/2013 Virtual VA, CAPRI No. 1.  An examiner should opine as to whether the Veteran has arthritis of the right ankle during the period on appeal and, if so, the etiology of that disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate VA examiner as to the etiology of the Veteran's right ankle disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The clinician should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran has arthritis of the right ankle.  If so, did this manifest within the first post-service year (on or before December 1993)?  

b.  Whether it is as least as likely as not (50 percent or greater probability) that any currently diagnosed right ankle disorder manifested during, or is otherwise related to, the Veteran's period of active service.  The examiner should address the relevant lay testimony, including statements by the Veteran and C.D., regarding the extent of the Veteran's injuries due to the June 1984 incident.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  After completion of all the foregoing development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


